Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 12 objected to because of the following informalities: 
Claim 7: “the radially outer and inner flanges” in line 1, appears to be referring to the same part as “the inner and outer peripheral edges” in claim 6.
Claim 12: “the second annular sealing member” in line 1 should read “a second annular sealing member”.  It appears that the claim is intended to be dependent on claim 2 as claim 2 is where the second annular sealing member is mentioned.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40" and "41" have both been used to designate the sealing member fixing holes 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder modified by functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sealing member” in claims 1-4 and 8-10. The term sealing member defines sufficient structure in order to identify it as a seal.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dery (10436446).
Regarding claim 1, Dery discloses a combustion chamber (16, fig 3) for a turbine engine (10, fig 1), the combustion chamber comprising, a radially outer annular shroud (60, fig 3), a radially inner annular shroud (64, fig 3), coaxial with the radially outer shroud, an end wall (46, fig 3) connecting the radially outer shroud and the radially inner shroud, wherein the combustion chamber comprises a first annular sealing member (84, fig 4), coaxial with said radially inner and outer shrouds, the first annular sealing member being radially interposed between the end wall and the radially outer shroud (see annotated fig 4), and each sealing member is sectorized and comprises at least two angular sectors (84, fig 2), wherein the first annular sealing member is secured in radial contact with the end wall by bolts (see annotated fig 4) engaged only in fixing holes of the first annular sealing member and corresponding fixing holes of the end wall (fig 4, the bolts go through only the end wall and fixing holes, but not through the outer shroud 60).

    PNG
    media_image1.png
    386
    452
    media_image1.png
    Greyscale

Regarding claims 2, Dery discloses a second annular sealing member (90, fig 5, the wear plate is compressed against the shroud by the springs 77, sealing the surfaces together), coaxial with said radially inner and outer shrouds, the second sealing member being radially interposed between the end wall (87, fig 5) and the radially inner shroud (64, fig 5).

Regarding claim 3, Dery teaches sectorizing a seal into two half circles (84, fig 2) that when put together would have a clearance between them of 0 degrees.

Regarding claim 5, Dery discloses wherein the combustion chamber comprises a thermal protection element (see annotated fig 4) location downstream of the end wall.

Regarding claim 11, Dery discloses a turbine engine (10, fig 1) comprising a combustion chamber (16, fig 3) according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dery.
Regarding claim 8, Dery does not disclose what material the seals are made of.
Dery does teach making the dome assembly of a nickel or cobalt based alloy because these metals are able to withstand being in the high temperature environment from being near the combustion chamber (col 6, lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the seals of Dery of a nickel or cobalt based alloy based on the teachings in Dery in order to allow the seals to withstand the high temperatures of the combustion chamber while allowing for sufficient thermal expansion, as suggested by Dery (col 6, lines 47-65).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dery in view of Patel (US-Pub 2013/0247575)
Regarding claims 6, Dery discloses the thermal protective element having a radially extending annular part (annotated fig 4).
Dery does not disclose wherein the thermal protective element is sheet metal, the inner and outer peripheral edges of which are extending by annular edges extending  axially in the downstream or in the upstream direction.
Patel teaches producing a combustor thermal protective member from sheet metal (par. 0003) having outer edges extending in the upstream direction (41, fig 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal protective member disclosed by Dery by creating the thermal protective member from sheet metal based on the teachings of Patel. Making the thermal protection element from sheet metal would render the heat shield more flexible than other materials (par. 0028), as suggested by Patel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dery in view of Patel as applied to claim 6 above, and further in view of Bloom (US-Pub 2017/0059160).
Regarding claim 7, Dery as modified by Patel does not disclose wherein the radially outer and inner flanges of the thermal protection element extend axially upstream and are radially interposed respectively, between the outer shroud and the end wall, and between the inner shroud and the end wall.
Bloom teaches a thermal protective element wherein the radially outer and inner flanges of the thermal protection element (ends of protective member 142 that extend upstream) extend axially upstream and are radially interposed respectively, between the outer shroud and the end wall, and between the inner shroud and the end wall (fig 2, end walls 118 and 116 have radial sections near shrouds 108 and 102 respectively, wherein the outer flanges of the protective member are formed radially between the two).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal protective member disclosed by Dery as modified by Patel by having the thermal protective element extend upstream and be radially interposed between the end wall and the outer shroud based on the teachings of Bloom. One of ordinary skill in the art would recognize that having this construction would prevent hot gasses from flowing around the thermal protective element to the end wall.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dery in view of Metternich (US-Pub 2016/0102864).
Regarding claim 9, Dery does not disclose wherein each sealing member has a thickness between 0.8 and 3mm
Here, Matternich teaches that changing seal thickness will vary the amount of loading and spring of the seal (par. 0036). Therefore, an ordinary skill worker would recognize that the size and thickness of the seal is a result effective variable that controls the loading on the seal and therefore the effectiveness of the seal. Thus, the claimed seal having a thickness between 0.8 and 3mm is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation. 
Therefore, since the general conditions of the claim, i.e. thickness of the combustor seal, were disclosed in the prior art by Metternich, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seals of Dery to have the combustor seals of Dery have a thickness between .8 and 3mm, in order to achieve appropriate loading on the seal as taught by Matternich (par. 0036). It has been held “where the general conditions of a claim are discloses in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 4, 10, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/29/2022, with respect to the rejection(s) of claim(s) 1-11 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dery.
Applicant’s arguments, see remarks, filed 6/29/2022, with respect to the objections of claims 2 and 5-7 have been fully considered and are persuasive.  The objection of claims 2 and 5-7 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741        /TODD E MANAHAN/                                                   Supervisory Patent Examiner, Art Unit 3741